DETAILED ACTION
This office action is in response to communication filed on 30 November 2021.

Claims 1 – 9 and 12 – 18 are presented for examination.

The following is a FINAL office action upon examination of application number 16/949984.  Claims 1 – 9 and 12 – 18 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 30 November 2021, Applicant amended claims 1 and 12.  Applicant cancelled claims 10, 11, 19, and 20.

Amendments to claims 1 and 12 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 9 and 12 – 18 are maintained.


Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims were not considered the combination of individual steps and claims are now eligible.  Examiner respectfully disagrees.  Examiner clearly identified the abstract ideas in the claims and explained why the additional elements as a whole do not raise the claims to significantly more than the judicial exception.  Merely making steps performed automatically without any tie to particular technology does not add up to a practical application.  Applicant is not explaining how their claims are patent eligible, but instead referencing other applications the courts have decided are significantly more.  

In the remarks regarding independent claims 1 and 12, Applicant argues that Banas does not disclose “commissioning services” and therefore Banas is not applicable.  Examiner respectfully disagrees.  When reading the preamble in the context of the entire claim, the recitation “commissioning services” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In the remarks regarding independent claims 1 and 12, Applicant argues that Banas does not disclose project types.  Examiner respectfully disagrees.  There is no special definition provided for “project type,” so it could be any kind of grouping.  One project could be a “project type” onto itself.  This is found in at least paragraphs 113 and 115 of Banas, and this meets the broadest reasonable interpretation of the claim language.

In the remarks regarding independent claims 1 and 12, Applicant argues that Banas does not disclose a dashboard.  Examiner respectfully disagrees.  Examiner has cited portions of Banas that disclose a display that is equivalent to a dashboard.  Applicant has not claimed any distinct feature that would separate a display from a “dashboard.”

 In the remarks regarding now cancelled claims 10, 11, 19, and 20, Applicant argues that Banas does not disclose their contents.  Examiner respectfully disagrees.   As claims are not canceled, this argument is moot.  Examiner notes that these limitations have been substantially rolled into independent claims 1 and 12, and their clarified rejections are included below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 and 12 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite storing project types and associated projects, reading project types and generating a list of project types as a first screen view, inputting a selected project type and generating a list of projects associated with the selected project type as a second screen view, and inputting a selected project and generating a project dashboard associated with the selected project as a third screen view, wherein recommendations are listed based on information from predetermined customer libraries, wherein performing review of milestones, activities, and tasks for stored project types to identify deviation from predetermined customer library and display identified deviation for justification by the user, and wherein preventing the user from submitting the selected project for a review process at a manager level unless the user has entered a justification explanation for each deviation.  Dependent claims further narrows the abstract idea by claiming various specific features and views.  This displaying and selecting of projects along with justifying deviation is classified as managing interactions between people, as that is what is occurring when multiple entities are coordinating on a project and providing information to others.  Managing interactions between people is a sub category of certain methods of organizing human activity, which is one of the groupings defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as a memory device, display device, control device, processor, and computer-readable medium along with automatically performing steps that are otherwise abstract that are essentially applying a generic computing technology to the abstract ideas claimed. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea.  One could merely read data, generate lists, display their decisions, list recommendations, review recommendations, and prevent submission of data until justification is provided in an entirely manual process.  These claimed computer components appear to describe simple functions of storing and retrieving and making associations with data.  This is a well-understood, routing, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 12 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2008/0077530 (hereinafter, Banas) in view of U.S. P.G. Pub. 2011/0191303 (hereinafter, Kaufman).

Regarding claim 1, Banas teaches a method tracking a progress of commissioning services to determine a facilities readiness of a project using an automated system including a processor for executing computer program instructions, the method comprising the steps of: 
storing a plurality of project types and associated projects in a memory device (¶ 107, “the system may be suitably configured to organize data based on any suitable classification or grouping of classifications”) (¶ 113, “data connected to parent nodes in the project hierarchy may not be connected to more than one parent and generally will not connect across root nodes; meaning that each root node may comprise an independent tree of data from all other nodes.”) (Examiner note: this indicates that all projects have ability to be their own group, i.e. each is their own “type”) (¶ 115, “Data may be grouped in the system through the use of a variety of system parameters. System parameters may include any number of organizational levels. The system parameters generally allow the system (including projects, stages and tasks) to be easily configured and customized when necessary.”) (¶ 154, “Multiple projects are generally not able to access the project data stored for only single projects, but if the project was created with copied data, then the multiple projects may typically access the data.”); 
operating a processor to execute computer program instructions to read the project types from the memory device and generate a list of the project types as a first screen view on a display device (¶ 150, “a standard workflow may include stages corresponding to: assign, complete, approve, not started, complete, past due, in progress, reject, re-assign, and reopen. Assign, complete and approve may be classified under assignment types and may be used to define the work that a user may be required to do for a certain task.”); 
inputting a selected one of the project types to the processor with a control device, the processor responding to the selected project type by generating a list of the projects associated with the selected project type as a second screen view on the display device (¶ 387, “The query definition may be set up in any suitable manner, such as permitting multiple projects to be selected.”); and 
inputting a selected one of the displayed projects to the processor with the control device, the processor responding to the selected project by generating a project dashboard associated with the selected project as a third screen view on the display device (¶ 388, “The second section generally comprises the Display Fields 5310. The Display Fields 5310 may include a column corresponding to Viewable Fields 5312--where the user may select the fields displayed on the query result from a set of viewable fields.”) (See also at least Fig. 53A);
wherein the processor automatically lists recommended milestones, activities and tasks for each of the stored project types based upon information from predetermined customer libraries stored in the memory device (¶ 150, “a standard workflow may include stages corresponding to: assign, complete, approve, not started, complete, past due, in progress, reject, re-assign, and reopen. Assign, complete and approve may be classified under assignment types and may be used to define the work that a user may be required to do for a certain task.”) (Examiner note: standard workflow indicates a library and the listed stages are examples of milestones, activities, and tasks) (¶ 267, “Documentation Remedial Action--comprising pre-populated values from the control activity setup to identify the recommended steps for implementation of a control to document when remediation work has been completed”) (Examiner note: remediation completion is a milestone/activity/task for projects);
wherein the processor performs a review of the milestones, the activities and the tasks for the selected project to identify any deviation from the predetermined customer library information associated with the selected project and displays any identified deviation on the display device for justification of the identified deviation by the user (¶ 364, “Pre-populated sample sizes may comprise system generated sample size calculations based on a confidence level, such as 90%, 95%, and/or the like. In a representative embodiment of the present invention, a confidence level may comprise a low margin of error (e.g., a deviation rate of no more than 5%). In another representative embodiment of the invention, a default sample size may correspond to 95% for all entities.”) (¶¶ 366-367, “The system may comprise one or more mechanisms for connecting one or more documents to any number of tasks in a workflow (e.g. via a document clothesline). A document clothesline may comprise a document workflow function allowing documentation tasks to be assigned and/or attached at any level in the summary navigation trees (i.e., upon the assignment step regardless of whether user has existing profile or status in the system). In a representative embodiment of the present invention, a documentation task may comprise a letter and/or form certifying a set of controls as completed and may contain the actual results of those controls. The documentation task may be automatically written by the system based on a template. The user responsible for producing the documentation task generally will append a signature at the bottom either agreeing and/or disagreeing with any statements. The form may be designed such that the user simply selects the bubble corresponding to the desired response. In a representative embodiment of the present invention, response choices may correspond to: "Yes, I agree with the representations made above" and "No, I do not agree with the representations". In another representative embodiment of the present invention, if the user chooses to disagree with the representations made in the letter, they may be required to type comments in the comment box before the system will let the user submit the documentation task.”).
Banas does not explicitly teach automated prevention of submission without justification of deviation.  However, in the analogous art of data management including project management data, Kaufman teaches wherein the processor automatically prevents the user from submitting the selected project for a review process at a manager level unless the user has entered to the processor a justification explanation for each of the identified deviations (¶ 201, “A further extension to journaling/auditing support is the ability to require a user to explain his justification for (only) certain data-field changes, and then either record that explanation to the system journal or audit log (along with the other tuple information), or (possibly) roll-back the transaction (if the user declines to supply an explanation). Such a facility could be implemented with additional text-entry fields integrated into the primary Edit-mode display, or alternatively, with "pop-up window" logic (which, within World Wide Web presentation, could comprise additional browser windows or DHTML "simulated" pop-ups, for instance). The specification of which data-fields should require such justification would be considered a "business rule", and could be implemented via any of the annotational methods described elsewhere in this document. Such specifications could also be assigned at various levels of global vs. local "scoping" (i.e., perhaps automatically for all date fields, or only for specifically assigned text fields)”) (¶ 228, “a project-management schema, in which both equipment and technicians are assigned to projects; technicians have specific equipment certifications; and schedules apply both to projects and to technicians. In assigning new technicians to a given project, one may wish to automatically "pre-qualify" the dropdown-list of available technicians such that it only includes technicians who are certified on (at least some of) the project's equipment, and who also are currently available during the lifetime of the project”).	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the justification required for entering certain data of Kaufman with the option of user agreement in deviation entry of Banas.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of more secure project review by adding the requirement for data entry justification of Kaufman.

Regarding claim 2, Banas and Kaufman teach the method according to claim 1. Banas teaches wherein the third screen view is an overview of the selected project including a status of each phase of the selected project (¶ 158, “For example, the summary table may comprise an at least substantially complete status summary of all tasks within a stage, broken down by business unit, process and/or control. Additionally, there may a separate summary table for each stage listed on the phase pages.”).

Regarding claim 3, Banas and Kaufman teach the method according to claim 2. Banas teaches wherein the overview displayed in the third screen view includes a summary breakdown of a progress of associated tasks by topic and by duration (¶ 159, “The summary table 2165 may include data illustrating the summary for all of tasks and controls in a particular process, stage or even in a cycle”) (See also Fig. 21).

Regarding claim 4, Banas and Kaufman teach the method according to claim 2. Banas teaches wherein the third screen view includes an area to select one of the phases wherein the processor responds to the selected phase by generating a fourth screen view showing milestones associated with the selected phase (¶ 156, “Due dates may be created for task assignments when they are generated. The initial due dates for Assign task assignments may be generated from milestone dates that are defined when the project is setup.”).

Regarding claim 5, Banas and Kaufman teach the method according to claim 4. Banas teaches including selecting one of the milestones to display related activities and tasks with a status of the tasks (¶ 115, “Data may be grouped in the system through the use of a variety of system parameters. System parameters may include any number of organizational levels. The system parameters generally allow the system (including projects, stages and tasks) to be easily configured and customized when necessary.”).

Regarding claim 6, Banas and Kaufman teach the method according to claim 5. Banas teaches including activating a View My Tasks button displayed in the fourth screen view wherein the tasks are filtered to show only ones of the tasks that require input from an associated user logged into the automated system (¶ 138, “In a representative embodiment of the present invention, custom tasks and/or stages may be defined within a project and custom tasks may be tracked throughout the system.”) (¶ 139, “A Project Plan screen allows the user to define custom tasks as well as providing links to view the status of existing tasks. Custom tasks may be created and tracked within the Project Plan function, while pre-populated tasks may be subject to the system workflow process.”).

Regarding claim 7, Banas and Kaufman teach the method according to claim 5. Banas teaches including selecting one of the tasks wherein the processor responds to the selected task by generating a display of key fields as a fifth screen view for updating the task (¶ 180, “Representative systems may also include a control activity setup details page, which may be implemented in any suitable manner to allow a user to add and/or update a control activity within the system. The details page may include a number of user-editable fields. In a representative embodiment of the present invention, editable fields and/or textboxes associated with the details page typically allow a user to select, edit and/or remove the section to be applied to the control.”) (¶ 369, “The system may be further implemented to include a document library. The document library may comprise a central point where attachments may be added throughout the workflow process and may further be searched, viewed, added, updated, deleted, and/or the like”).

Regarding claim 8, Banas and Kaufman teach the method according to claim 7. Banas teaches wherein the key fields include: an Alert Threshold field to determine when to flag the task as “nearly due”; a Start Date field and an End date field for scheduling and calculating task duration; a Percent Complete field for tracking progress of the task; and a DDP Information field that links to company specific procedures related to the task (¶ 130, “The gauge generally represents the current status of the project selected by the user. The system may employ user-defined parameters to calculate the percentage of a project or task that has been completed as well as predicting completion of a particular stage. The Overall Project Gauge displays a range of percentages from 0 to 100% and then uses a marker or arrow to highlight or select the most accurate percentage to describe the overall project status”) (¶ 133, “The Project Maintenance page 800 may further detail the Fiscal Year End 820, a Start Date 825, Target End Date 830, Created By 835, Remediation Update Interval 840, Remediation Start 845, and Remediation Deadline 850.”) (See also Fig. 12).

Regarding claim 9, Banas and Kaufman teach the method according to claim 1. Banas teaches wherein the processor generates a master template editor screen on the display device enabling a user to perform a setup of master templates for the project types and generate recommendations for the ones of the project types to be stored (¶ 133, “Other buttons, such as "Copy New" 860, may provide the current display of Active Projects 805 to become a template for a new list of Active Projects 805. Furthermore, buttons such as "Archive" 865 and "Edit" 870 may be provided on the Project Maintenance page 800”) (¶ 255, “Documentation Remedial Action--comprising pre-populated values from control activity setup, as well as recommended steps to implement for the control to be documented when remediation work is completed”).

Regarding claim 12, the claim recites substantially similar limitations to claim 1.  Therefore, claim 12 is similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 13, the claim recites substantially similar limitations to claims 2 and 3.  Therefore, claim 13 is similarly rejected for the reasons set forth above with respect to claims 2 and 3.

Regarding claim 14 the claim recites substantially similar limitations to claim 4.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claim 15 the claim recites substantially similar limitations to claim 5.  Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claim 16 the claim recites substantially similar limitations to claim 6.  Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claim 6. 

Regarding claim 17, the claim recites substantially similar limitations to claims 7 and 8.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claims 7 and 8.

Regarding claim 18 the claim recites substantially similar limitations to claim 9.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 9.

Regarding claim 19 the claim recites substantially similar limitations to claim 10.  Therefore, claim 19 is similarly rejected for the reasons set forth above with respect to claim 10.

Regarding claim 20 the claim recites substantially similar limitations to claim 11.  Therefore, claim 20 is similarly rejected for the reasons set forth above with respect to claim 11.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/Primary Examiner, Art Unit 3623